DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney of record, Jeffrey Kurin, on April 20th, 2021.
The application has been amended as follows:
Please amend claims 13, 14, 18, and 21 as drafted in attached document. Applicant decided to send in the agreed upon changes. Examiner_Amendment_16241397.pdf
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The claimed invention recites an implantable leadless pacemaker system with a first and a second leadless pacemaker implanted in different chambers of the heart. The leadless pacing devices communicate to each other via implant-to-implant messages. In the implantable pacing system, the first leadless pacemaker either determines a valid implant-to-implant message is successfully received or determines that an implant-to-implant message has failed to be 
PRIMARY REFERENCE Fishler et al. (U.S. Pat. Pub. 2016/0121128 A1) herein after Fishler discloses a leadless dual-chamber pacing system with two leadless pacemakers in communication with one another. However, the cited reference fail to individually disclose, or suggest when combined, a time delivery of one or more pacing pulses delivered to the first chamber of the heart by the LP1, based on timing of electrical or mechanical cardiac activity associated with the second chamber of the heart detected from a far-field or sensor signal that is sensed by the LP1 itself, when the LP1 fails to successfully detect one or more valid i2i messages, from the LP2, based upon which the LP1 can determine timing of cardiac activity associated with the second chamber of the heart.
No prior art was found teaching individually, or suggesting in combination, all of the features of the applicants’ invention, specifically time delivery of one or more pacing pulses delivered to the first chamber of the heart by the LP1, based on timing of electrical or mechanical cardiac activity associated with the second chamber of the heart detected from a far-field or sensor signal that is sensed by the LP1 itself, when the LP1 fails to successfully detect one or more valid i2i messages, from the LP2, based upon which the LP1 can determine timing of cardiac activity associated with the second chamber of the heart in combination with the recited structural limitations of the claimed invention.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M EISENBERG whose telephone number is (571)270-3592.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.M.E./Examiner, Art Unit 3792 


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792